 



Exhibit 10.101
AMENDMENT NUMBER TWO
to the
PRICING LETTER
Dated as of December 30, 2005
by and among
OPTION ONE OWNER TRUST 2005-9
OPTION ONE LOAN WAREHOUSE CORPORATION
OPTION ONE MORTGAGE CORPORATION
and
WELLS FARGO BANK, NA.
     This AMENDMENT NUMBER TWO is made this 27th day of April, 2007 (“Amendment
Number Two”), by and among Option One Owner Trust 2005-9, a Delaware statutory
trust (the “Issuer”), Option One Loan Warehouse Corporation, a Delaware
corporation, as Depositor (the “Depositor”), Option One Mortgage Corporation, a
California corporation, as Loan Originator and Servicer (the “Loan Originator”
or “Servicer”), and Wells Fargo Bank, N.A., a national banking association, as
Indenture Trustee on behalf of the Noteholders (the “Indenture Trustee”), to the
Pricing Letter, dated as of December 30, 2005, by and among the Issuer, the
Depositor, the Loan Originator and the Indenture Trustee (the “Letter”).
Capitalized terms used herein but not defined will have the meaning attributed
to such term in the Sale and Servicing Agreement dated as of December 30, 2005
among Issuer, the Depositor, the Loan Originator and the Indenture Trustee, as
amended (the “Sale and Servicing Agreement”).
RECITALS
     WHEREAS, the parties hereto desire to amend the Letter subject to the terms
and conditions of this Amendment;
     WHEREAS, as of the date hereof (after giving effect to the amendments to
the Agreement contemplated herein), each of the Depositor and the Loan
Originator represents to the Indenture Trustee and the Noteholders that it is in
compliance with all of the representations and warranties and all of the
affirmative and negative covenants set forth in the Basic Documents and no
default has occurred and is continuing under any Basic Documents to which it is
a party; and
     WHEREAS, the Depositor, the Loan Originator, the Issuer, the Indenture
Trustee and the Majority Noteholders have agreed to amend the Letter as set
forth herein.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and for the mutual covenants
herein contained, the parties hereto hereby agree as follows:
     SECTION 1. Effective as of April 27, 2007 (the “Effective Date”), the
Letter is hereby amended as follows:

  (a)   The definition of “Collateral Value” in Section 1 of the Letter is
hereby amended by deleting clause (I)(ii) and replacing it with “(ii) the
product of the Market Value thereof and 96%, less”.     (b)   In the definition
of “Maximum Aggregate Note Principal Balance”, “$500,000,000” shall be deleted
and replaced with $1,000,000,000.



--------------------------------------------------------------------------------



 



-2-

  (c)   In the definition of “Maximum Committed Note Principal Balance”,
“$1,000,000,000” shall be deleted and replaced with $500,000,000”.

     SECTION 2. Limited Effect. Except as amended hereby, the Letter shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Two need not be made in the Letter or any other instrument
or document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Letter, any
reference in any of such items to the Letter being sufficient to refer to the
Letter as amended hereby.
     SECTION 3. Acknowledgement and Waiver of Opinion of Counsel. The Issuer,
the Depositor, the Loan Originator and the Indenture Trustee hereby acknowledge
and agree that this Amendment Number Two is being entered into pursuant to
Section 11.02(b) of the Sale and Servicing Agreement, and each of the Issuer and
the Indenture Trustee, pursuant to an authorization and direction of the
Majority Noteholders to do so, which direction is hereby given, hereby waives
the right to receive an Opinion of Counsel described in Section 11.02 of the
Sale and Servicing Agreement.
     SECTION 4. Representations. In order to induce the parties hereto to
execute and deliver this Amendment Number Two, each of the Issuer, the Depositor
and the Loan Originator hereby jointly and severally represents to the other
parties hereto and to the Noteholders that as of the date hereof, after giving
effect to this Amendment Number Two, (a) all of its respective representations
and warranties in the other Basic Documents to which it is a party are true and
correct, and (b) it is otherwise in full compliance with all of the terms and
conditions of the Basic Documents to which it is a party.
     SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment Number Two, the Letter shall continue in full force and effect in
accordance with its terms. Reference to this Amendment Number Two need not be
made in the Letter or any other instrument or document executed in connection
therewith or herewith, or in any certificate, letter or communication issued or
made pursuant to, or with respect to, the Letter, any reference in any of such
items to the Letter being sufficient to refer to the Letter as amended hereby.
     SECTION 6. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed by the Purchasers all of the
reasonable out-of-pocket costs and expenses incurred in connection with the
transactions contemplated hereby and in the other Basic Documents including,
without limitation, (i) all reasonable fees, disbursements and expenses of
counsel to the Purchasers, (ii) all reasonable fees and expenses of the
Indenture Trustee and Owner Trustee and their counsel and (iii) all reasonable
fees and expenses of the Custodian and its counsel.
     SECTION 7. Governing Law. This Amendment Number Two shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).
     SECTION 8. Counterparts. This Amendment Number Two may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.
     SECTION 9. Limitation on Liability. It is expressly understood and agreed
by the parties hereto that (a) this Amendment Number Two is executed and
delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee of Option One Owner Trust 2005-9, in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal



--------------------------------------------------------------------------------



 



-3-

representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such, liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment Number Two or any other related documents.
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the Issuer, the Depositor, the Loan Originator and the
Indenture Trustee have caused this Amendment Number Two to the Pricing Letter to
be executed and delivered by their duly authorized officers as of the day and
year first above written.

                  OPTION ONE OWNER TRUST 2005-9,
By: Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee    
 
           
 
  By:   /s/ Ian P. Monigle    
 
                Name: Ian P. Monigle         Title: Financial Services Officer  
 
 
                OPTION ONE LOAN WAREHOUSE CORPORATION, as Depositor    
 
           
 
  By:   /s/ Philip Laren    
 
                Name: Philip Laren         Title: Vice President    
 
                OPTION ONE MORTGAGE CORPORATION, as Loan Originator and Servicer
   
 
           
 
  By:   /s/ Philip Laren    
 
                Name: Philip Laren         Title: Senior Vice President    
 
                WELLS FARGO BANK, N.A., as Indenture Trustee    
 
           
 
  By:   /s/ Melissa Loiselle    
 
                Name: Melissa Loiselle         Title: Vice President    

          Acknowledged and Consented to as of this 27th day of April, 2007
 
        DB STRUCTURED PRODUCTS, INC., as Majority Noteholder
 
       
By:
  /s/ Glenn Minkoff    
 
        Name: Glenn Minkoff     Title: Director    
 
       
By:
  /s/ John McCarthy    
 
        Name: John McCarthy     Title: Authorized Signatory    



--------------------------------------------------------------------------------



 



 

          GEMINI SECURITIZATION CORP., LLC, as Majority Noteholder
 
       
By:
  /s/ R. Douglas Donaldson    
 
        Name: R. Douglas Donaldson     Title: Treasurer    
 
        ASPEN FUNDING CORP., as Majority Noteholder
 
       
By:
  /s/ Doris J. Hearn    
 
        Name: Doris J. Hearn     Title: Vice President    
 
        NEWPORT FUNDING CORP., as Majority Noteholder
 
       
By:
  /s/ Doris J. Hearn    
 
        Name: Doris J. Hearn     Title: Vice President    

 